Citation Nr: 1548023	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  02-06 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for an organic brain syndrome.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to April 1977.

This matter was appealed from a September 2001 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.


FINDINGS OF FACT

The claim has been finally adjudicated by the Board.


CONCLUSION OF LAW

The appeal on the merits of the claim of entitlement to service connection for an organic brain syndrome has become moot by virtue of a September 2012 Board decision that denied the benefit sought.  38 U.S.C.A. §§ 7104(a), 7105(d)(5) (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.202 (2015).  Although the RO certified the issue on appeal to the Board, entitlement to service connection for an organic brain syndrome was previously denied by the Board in a September 2012 decision.  Board decisions are final when issued unless the Chairman orders reconsideration, or unless vacated or set aside on appeal to the United States Court of Appeals for Veterans Claims.  The Chairman has not ordered reconsideration of the September 2012 decision and the record does not show that an appeal has been filed to the Court.  Therefore, the denial of service connection for an organic brain syndrome became final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2015).

There remain no allegations of error of fact or law for appellate consideration.  There is no evidence that the Veteran has filed any additional claim for service connection for organic brain syndrome subsequent to the final Board denial.  Therefore, the Board has no jurisdiction to review this appeal, and it is dismissed.  38 C.F.R. § 20.202 (2015).


ORDER

The issue of entitlement to service connection for an organic brain syndrome is dismissed.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


